Citation Nr: 1604087	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-10 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	J.R. Surface, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a December 2015 video conference hearing; a transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Service connection is in effect for bilateral hearing loss, rated as 50 percent disabling, and tinnitus, rated as 10 percent disabling, for a combined 60 percent rating.  However, the Veteran's hearing loss and tinnitus affect a single body system, the auditory system, and result from a common etiology, and thus the Veteran's service-connected hearing loss and tinnitus are considered one disability.  Therefore, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran contends that he was last gainfully employed in February 2011 as a real estate agent.  See February 2012 VA Form 21-8940.  His post-service work experience includes working as a real estate agent, selling insurance, various duties at department stores, and managing karaoke at various locations.  The Veteran's educational background includes approximately three years of college and real estate schooling.  Id.; see also December 2015 video conference hearing testimony.  

The pertinent evidence of record includes private treatment records from Spartanburg Ear, Nose, and Throat show the Veteran's complaint of being unable to hear anything without his hearing aids, and even with the use of his hearing aids, he has difficulty understanding others, including on the phone, causing him to frequently misunderstand words in conversation.  See, e.g., August 2007 report; January 2012 report.  

In December 2011 correspondence, the Veteran stated that he quit working insurance because of his inability to hear adequately.  It was also noted that at the Veteran's position at Home Depot, he could not hear the intercom, talk on the phone adequately, and background noise impeded his ability to understand what was happening.  

On January 2012 VA audiological examination report, it was noted that the Veteran's hearing loss affected his ability to work because he could not hear customers or the intercom.  

In a May 2012 VA opinion, it was opined that the Veteran's service-connected hearing loss and/or tinnitus render him unable to secure and maintain substantially gainful employment.  The examiner explained that the Veteran has substantial hearing loss in both ears, as well as decreased speech understanding, making it difficult for him to communicate, answer questions, or follow directions in most listening environments.  While hearing aids do assist the Veteran, he still has a very difficult time with any job requiring interaction with people.  

In a November 2015 letter from Spartanburg Moose, it was indicated that the Veteran was fired from running karaoke due to his hearing problems.  Specifically, customers had to constantly repeat themselves, and the music was too loud. 

At the December 2015 video conference hearing, the Veteran testified that his employment history has always involved communication with clients and customers, and he is unable to do such due to his hearing loss and tinnitus.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected hearing loss and tinnitus prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Based on the evidence presented in this case, the Board finds that the preponderance of the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's post-service work experience has always required communication with clients and customers, such as working in real estate, selling insurance, or managing karaoke.  Moreover, the May 2012 VA opinion found that the Veteran's service-connected hearing loss and/or tinnitus rendered him unable to secure and maintain substantially gainful employment; there is no opinion to the contrary.  
The Board also finds significant that the Veteran has submitted employment letters indicating he was fired due to his hearing loss and tinnitus problems, and post-service treatment records document his complaints of difficulty communicating with others years before his claim for entitlement to a TDIU rating.  

Thus, given the evidence regarding the severity of the Veteran's service-connected hearing loss and tinnitus, and opinions and evidence indicating the Veteran's functional limitations due to his hearing loss and tinnitus, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


